Citation Nr: 0842919	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-30 592	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for avascular necrosis of the left hip.

2.  Entitlement to service connection for a low back 
disability, to include spinal tuberculosis, and to include as 
secondary to avascular necrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981 and from February 1987 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Wichita, Kansas, which continued the 20 percent disability 
rating for left hip avascular necrosis and denied service 
connection for the low back disability, to include spinal 
tuberculosis.

The veteran testified before the undersigned at a February 
2008 hearing at the RO, a transcript of which has been 
associated with the file.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

A new examination is required when there is objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a).  The 
veteran testified at the February 2008 hearing that he felt 
his left hip avascular necrosis had gotten worse since his 
last VA treatment in April 2007.  The last VA examination for 
the veteran's left hip was March 30, 2006.  Because the 
evidence indicates there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined, a new examination is required by law.  
See id.

In McLendon v. Nicholson, the Court held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  20 Vet. App. 79, 81 (2006).  In this case, the 
evidence is insufficient to evaluate any connection between 
the service-connected avascular necrosis and the claimed low 
back disability, to include spinal tuberculosis.  The Board 
notes a December 30, 2005 phone conversation between a VA 
Staff Physician and the veteran, where the doctor told the 
veteran his avascular necrosis could have caused his back 
pain.  Given the evidence in this case, an examination is 
required.  See id.

Also, the most recent VA treatment record associated with the 
veteran's file is from December 2005.  Both at the hearing 
and in an August 2008 note, the veteran stated he is 
undergoing treatment at VA for his avascular necrosis and low 
back disabilities, records of which are not associated with 
the file.  The RO must obtain these records and associate 
them with the file.  See 38 U.S.C. § 5103A.

Finally, in order to ensure due process to the veteran 
regarding his claim for increased rating of avascular 
necrosis of the left hip, the RO upon remand is directed to 
conduct the necessary development to ensure compliance with a 
decision promulgated by the United States Court of Appeals 
for Veterans Claims after the RO's adjudication of the 
veteran's claim, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See 38 U.S.C. § 5103.  The Board notes that the 
notice in the present case was issued prior to the decision 
in Vazquez- Flores; therefore, it does not take the form 
prescribed in that case.  As this case is being remanded for 
other matters, the RO now has the opportunity to correct any 
defects in the Veterans Claims Assistance Act of 2000 notice 
previously provided to the veteran.




Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by are fully 
complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, & 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  

Specifically, the RO should provide the 
veteran adequate notice regarding the 
increased rating claim for a left hip 
disability due to avascular necrosis, as 
described in the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores held that section 5103(a)-
compliant notice as described below:

(a) that the Secretary notify the 
claimant that, to substantiate a 
claim, the claimant must provide, or 
ask the Secretary to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on the claimant's 
employment and daily life; 

(b) if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to 
a higher disability rating that would 
not be satisfied by the claimant 
demonstrating a noticeable worsening 
or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the claimant; 

(c) the claimant must be notified 
that, should an increase in 
disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; 

(d) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.  The RO should obtain relevant VA 
treatment records (i.e. pertaining to the 
back or left hip) since December 2005.

3.  The veteran should be afforded a new 
VA examination regarding his left hip 
avascular necrosis to identify the 
current nature and severity of the 
disability, which he has claimed has 
gotten worse.  The claims folder should 
be made available to the examiner for 
review before the examination and the 
examiner should note in the examination 
report that he reviewed the claims folder 
if he did so.  

4.  The veteran should also be afforded a 
VA examination regarding his low back 
disability and spinal tuberculosis.  The 
claims folder should be made available to 
the examiner for review before the 
examination and the examiner should note 
in the examination report that he 
reviewed the claims folder if he did so.  

The examiner should determine whether it 
is at least as likely as not that any low 
back disability, spinal tuberculosis, is 
related to a disease or injury in service 
or was caused or aggravated by service-
connected avascular necrosis.  

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 
5109B, 7112 West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

